UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NORFOLK SOUTHERN RAILWAY              
COMPANY,
                      Petitioner,
                 v.
MAURICE E. WILSON, SR.; DIRECTOR,                No. 98-1929
OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
                     Respondents.
                                      
               On Petition for Review of an Order
                 of the Benefits Review Board.
                            (97-1102)

                      Argued: December 7, 2000

                      Decided: February 7, 2001

  Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.



Reversed by unpublished opinion. Judge Luttig wrote the opinion, in
which Judge Niemeyer and Judge Williams joined.


                             COUNSEL

ARGUED: James Long Chapman, IV, CRENSHAW, WARE &
MARTIN, P.L.C., Norfolk, Virginia, for Petitioner. Gregory Edward
Camden, MONTAGNA, KLEIN & CAMDEN, L.L.P., Norfolk, Vir-
ginia, for Respondents. ON BRIEF: Martha M. Poindexter, Sheryl-
2               NORFOLK SOUTHERN RAILWAY v. WILSON
Lynn C. Makela, CRENSHAW, WARE & MARTIN, P.L.C., Nor-
folk, Virginia, for Petitioner.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

LUTTIG, Circuit Judge:

   Petitioner Norfolk Southern Railway Company appeals the Bene-
fits Review Board’s order affirming the ALJ’s grant of benefits to
respondent Maurice Wilson under the Longshore and Harbor Work-
ers’ Compensation Act (LHWCA). Because Wilson previously col-
lected a settlement from Norfolk Southern under the Federal
Employers’ Liability Act (FELA) for the same injury, the doctrine of
election of remedies bars his present action for benefits under the
LHWCA. Accordingly, we reverse the Board’s order affirming the
award of LHWCA benefits.

                                   I.

    Respondent Maurice Wilson is a former employee at the Lambert’s
Point Yard operated by petitioner Norfolk Southern Railway Company.1
The Lambert’s Point Yard receives, processes, and stores railroad cars
filled with coal that is then loaded onto ships. Wilson’s job as a brake-
man entailed operating the brake on a railroad car to enable it to travel
down the track to the dock for loading. J.A. 24-26.

   Wilson injured his back on the job in November 1985. He then
faced a decision whether to file for benefits under the Federal
Employers’ Liability Act (FELA), 45 U.S.C. §§ 51-60, or under the
    1
   Norfolk & Western Railway Company merged into its parent com-
pany during the pendency of this appeal and is now known as Norfolk
Southern Railway Company.
                NORFOLK SOUTHERN RAILWAY v. WILSON                       3
Longshore and Harbor Workers’ Compensation Act (LHWCA), 33
U.S.C. §§ 901-50. The LHWCA provides the exclusive remedy for
maritime workers, whereas FELA provides the exclusive remedy for
railroad workers assisting in interstate commerce. See Chesapeake
and Ohio Ry. Co. v. Schwalb, 493 U.S. 40, 42 (1989) (where an
employee is covered by the LHWCA, "the remedy provided by that
Act is exclusive and resort may not be had to the Federal Employers’
Liability Act (FELA)"); Wabash R.R. Co. v. Hayes, 234 U.S. 86, 89
(1914) (FELA is "exclusive in its operation, not merely cumulative").
Thus, before filing for benefits, Wilson had to decide whether, as a
brakeman at a yard where coal is unloaded from railroad cars onto
ships, he was a maritime worker exclusively eligible for benefits
under the LHWCA or a railroad worker exclusively covered by
FELA. In December 1986, Wilson elected to file an action against
Norfolk Southern in Virginia state court under FELA. His decision
was in accord with this court’s precedent at the time, which held that
brakemen at the Lambert’s Point Yard were not maritime workers and
were therefore not covered by the LHWCA. See Conti v. Norfolk &
Western Ry. Co., 566 F.2d 890, 895 (4th Cir. 1977).

   Wilson subsequently settled his FELA suit against Norfolk South-
ern for $150,000. Pursuant to the settlement, he released Norfolk
Southern from "all claims . . . in any way arising from" the accident
leading to his 1985 back injury, and he acknowledged that the settle-
ment "prevent[ed] [him] from making any further claims against
[Norfolk Southern] in connection with said accident . . . ." J.A. 317.

  Several years later, we held, in light of an intervening Supreme
Court case, that brakemen at Lambert’s Point are, in fact, maritime
workers whose exclusive remedy is provided by the LHWCA. See
Etheridge v. Norfolk & Western Ry. Co., 9 F.3d 1087, 1090 (4th Cir.
1993) (interpreting Chesapeake & Ohio Ry. Co. v. Schwalb, 493 U.S.
40 (1989)).2 Thus, in August 1995 — almost nine years after Wilson
  2
   We explained in Conti that brakemen are not covered by the LHWCA
because the tasks and functions they perform are typically associated
with railroading and are not of a traditionally maritime nature. See Conti,
566 F.3d at 895. In Etheridge, we noted that the Supreme Court in
Schwalb specifically rejected the reasoning on which Conti was based,
and we held that brakemen are covered by the LHWCA because their
work is "integral or essential to the loading process," the standard set
forth in Schwalb. See Etheridge, 9 F.3d at 1090.
4               NORFOLK SOUTHERN RAILWAY v. WILSON
first filed his FELA action, and despite the settlement agreement bar-
ring future claims arising from his 1985 back injury — he filed the
present case under the LHWCA, seeking permanent partial disability
benefits from Norfolk Southern for the same back injury. The ALJ
awarded benefits to Wilson, the Benefits Review Board affirmed, and
this appeal followed.

                                   II.

   We placed this case in abeyance for Artis v. Norfolk & Western
Railway Co., 204 F.3d 141 (4th Cir. 2000), which presented substan-
tially the same facts and issues as the present case. Norfolk Southern
argues, and the United States Department of Labor concedes, that
Artis controls this case. We agree. We held in Artis that the doctrine
of election of remedies bars a claimant from collecting LHWCA ben-
efits for the same injury that was the basis for a prior FELA settle-
ment with the same employer. Id. at 146. Here, too —
notwithstanding Wilson’s attempts to distinguish the present case
from Artis — we hold that the election doctrine bars Wilson from
recovering LHWCA benefits after collecting a FELA settlement for
the same injury.

                                   A.

   The present case is nearly identical to Artis. In Artis, as here, the
claimant suffered a back injury in the mid-1980s while working as a
brakeman for Norfolk Southern at its Lambert’s Point Yard. In Artis,
as in this case, the claimant filed an action against Norfolk Southern
under FELA in state court and ultimately settled for $150,000. Like
Wilson, the claimant in Artis, subsequent to our decision in Etheridge,
filed a claim under the LHWCA for benefits arising out of the same
injury that was the basis for his FELA settlement. And in Artis, as
here, the Board affirmed the ALJ’s award of LHWCA benefits to the
claimant, less a credit to Norfolk Southern against the LHWCA bene-
fits for the amount of the FELA settlement. Artis, 204 F.3d at 142-43.

   We held in Artis that the claimant "elected his remedy when he
prosecuted his FELA suit to judgment and that the doctrine of elec-
tion of remedies would bar his LHWCA claim." Id. at 146. We
explained that the election doctrine "refers to situations where an indi-
                NORFOLK SOUTHERN RAILWAY v. WILSON                      5
vidual pursues remedies that are legally or factually inconsistent." Id.
at 143. This case, like Artis, presents such a circumstance.

   In 1986, Wilson claimed he was a railroad worker assisting in
interstate commerce, and that he was therefore entitled to FELA bene-
fits. Now, having already received FELA benefits in the form of a set-
tlement, Wilson asserts the contrary position — that he is actually a
maritime worker whose remedy lies under the LHWCA. Yet FELA
and the LHWCA are mutually exclusive remedies, and Wilson’s ear-
lier claim to status as a railroad worker is inconsistent with his current
claim of maritime employment. Therefore, we conclude — as we did
in Artis — that Wilson is asserting factually and legally inconsistent
remedies. His LHWCA claim is thus barred under the election doc-
trine set forth in Artis.

                                   B.

   Wilson’s attempts to distinguish Artis are unavailing. First, Wilson
argues that this case differs from Artis because he and Norfolk South-
ern stipulated before the ALJ in Wilson’s FELA action that he was
entitled to temporary total disability benefits for the five months
immediately following the accident; in Artis, by contrast, the claim-
ant’s entitlement to benefits for the period immediately following his
accident was disputed. Respondent’s Br. at 14; J.A. 310. Wilson
argues that this stipulation demonstrates that Norfolk Southern has
acknowledged his entitlement to LHWCA benefits for a period after
the accident, and that Norfolk Southern is estopped from now arguing
that he is not eligible for LHWCA benefits. The stipulation cited by
Wilson, however, does not support his entitlement to benefits under
the LHWCA. In fact, the stipulation states that "there still is a dispute
between the parties as to whether the claimant met the status require-
ments under the Longshore and Harbor Workers’ Compensation Act."
J.A. 311. Further, even if the parties had stipulated to Wilson’s enti-
tlement to LHWCA benefits, such stipulation would only illustrate
that at the time Wilson elected his exclusive remedy under FELA, he
also believed he had the alternative of filing for LHWCA benefits.
Having consciously elected one of two mutually exclusive remedies,
he is now barred from pursuing the other.

   Second, Wilson argues that Artis is inapplicable because, unlike the
claimant in Artis, he concedes that Norfolk Southern is entitled to
6                NORFOLK SOUTHERN RAILWAY v. WILSON
reduce its obligations under the LHWCA by the amount of the FELA
settlement. Respondent’s Br. at 20 (stating that Norfolk and Western
would be entitled to a credit under 33 U.S.C. § 914(j) or under princi-
ples of unjust enrichment). Thus, Wilson argues that affirming the
award of LHWCA benefits would not afford him a windfall and that
the election doctrine is wholly inapplicable absent a risk of double
recovery.

   However, even if Wilson voluntarily provided a credit to which
Norfolk Southern would not otherwise be entitled,3 Artis would still
control the outcome of this case. For, while we stated in Artis that
"the clearest remedial dimension of election doctrine is found in deci-
sions that simply seek to prevent double recovery for a single injury,"
that decision did not hinge solely on the risk of double recovery, and
we did not limit application of the election doctrine to cases where
double recovery is threatened.4 Artis, 204 F.3d at 143 (stating that the
    3
      We held in Artis that the railroad would not be entitled to a credit
toward LHWCA benefits for the amount of an earlier FELA settlement
arising out of the same accident. Artis, 204 F.3d at 145-46.
    4
      Our cases on election of remedies decided prior to Artis do not com-
pel a different result. In Freeman v. Norfolk and Western Railway Co.,
596 F.2d 1205 (4th Cir. 1979), and Martin v. United States, 566 F.2d 895
(4th Cir. 1977), we declined to apply the election doctrine, in part
because there was no risk of double recovery. However, we emphasized
in both cases that there was also no "evidence of conscious intent to elect
[one remedy over another] and to waive . . . other rights." Martin, 566
F.2d at 895 (claimant’s acceptance of LHWCA compensation benefits
that were unilaterally and voluntarily offered by employer was not an
unequivocal election of remedies that barred subsequent recovery in
tort); Freeman, 596 F.2d at 1208 (claimant’s actions could not "be
deemed an ‘unequivocal’ election" and hence did not constitute "a
release of his right to sue" in a subsequent action). Here, in contrast, it
is clear that Wilson elected his remedy when he filed his FELA suit and
pursued it until he reached a settlement. See Artis, 204 F.3d at 141
(claimant "elected his remedy when he prosecuted his FELA suit to judg-
ment."). Nor is there doubt that by settling his FELA action, Wilson was
on notice that he waived other rights and released his right to sue in a
subsequent action arising from the same injury. J.A. 317 (settlement
agreement in which Wilson released Norfolk Southern from "all claims
. . . in any way arising from" the accident leading to his 1985 back injury,
and acknowledged that the settlement "prevents [him] from making any
further claims against [Norfolk Southern] in connection with said acci-
dent . . . .").
               NORFOLK SOUTHERN RAILWAY v. WILSON                  7
doctrine applies where an individual pursues factually or legally
inconsistent remedies). Indeed, the prevention of double recovery is
but one purpose of the election doctrine. Cf. Dionne v. Mayor and
City Council of Baltimore, 40 F.3d 677, 681, 687 n.1 (4th Cir. 1994)
(discussing multiple purposes of the election doctrine, including but
not limited to the prevention of double recovery).

   Accordingly, we conclude that, under Artis, the election doctrine
prevents Wilson from recovering LHWCA benefits for the same
injury that was the basis of his FELA settlement with Norfolk South-
ern. We therefore reverse the order of the Benefits Review Board
affirming the ALJ’s grant of LHWCA benefits.

                          CONCLUSION

   For the foregoing reasons, the order of the Benefits Review Board
is reversed.

                                                         REVERSED